COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:    Billy Joe Henderson v. Iowa Colony, Iowa Colony Police
                        Department.

Appellate case number: 01-15-00599-CV

Trial court case number:    320200239

Trial court:            239th District Court of Brazoria County, Texas

        Appellee, Iowa Colony, Iowa Police Department, filed a motion to dismiss on
August 31, 2015. Iowa argues that Henderson’s notice of appeal, filed 43 days after the
trial court signed the judgment, was untimely. See TEX. R. APP. P. 26.1(b). Iowa further
argues that Henderson did not file a motion to extend the time to file his notice of appeal
within fifteen days after the deadline for filing his notice of appeal. See TEX. R. APP. P.
26.3. Iowa also argues that Henderson did not pay the appellate filing fee. See TEX. R.
APP. P. 5. We deny the motion.
       Generally speaking, a party wishing to file an appeal must file a notice of appeal
within 30 days after the trial court signs the judgment. See TEX. R. APP. P. 26.1. A party
may obtain additional time to file a notice of appeal if, within fifteen days after the
deadline to file the notice of appeal, the party properly files the notice of appeal and a
motion for extension of time. See TEX. R. APP. P. 26.3. Courts imply a motion for
extension of time when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day extension period provided by
rule 26.3. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). The appellant
must, however, offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998).
        The record reflects that the trial court signed the final judgment on May 27, 2015.
Henderson’s notice of appeal was therefore due on June 26, 2015. Henderson filed his
notice of appeal on July 8, 2015. Henderson thus filed his notice of appeal after the
thirty-day deadline but within the fifteen-day extension period. Within Henderson’s
notice of appeal, Henderson provided a reasonable explanation for failing to timely file
his notice of appeal, stating that he did not have notice of the May 27, 2015 judgment
until June 23, 2015. Accordingly, we imply a motion for extension, and Henderson’s
notice of appeal was timely filed within the fifteen-day extension period. Finally, our
records show that the Henderson paid the filing fee on July 29, 2015.
      Accordingly, we DENY Iowa’s motion to dismiss Henderson’s notice of appeal.
      It is so ORDERED.

Judge’s signature:/s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court


Date: November 3, 2015